Lawrence Reid, Royce Reid, s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 24, 2015

                                    No. 04-13-00550-CV

                                     Randy K. SMITH,
                                         Appellant

                                             v.

               Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                     Appellees

                From the 63rd Judicial District Court, Edwards County, Texas
                                    Trial Court No. 3798
                       Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice


      The court has considered appellant's motion for en banc reconsideration, and the motion
is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court